Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
Karon Fay Matheny, ) Date: December 13, 2007

)
Petitioner, )
)

-Vv.- ) Docket No. C-07-450

) Decision No. CR1710
The Inspector General. )
)
)

DECISION

I sustain the Inspector General’s (1.G.) determination to exclude Karon Fay Matheny,
Petitioner, from participation in Medicare, Medicaid, and all federal health care programs
pursuant to sections 1128(b)(4) and 1128(c)(3)(E) of the Social Security Act (Act).

I. Background

This case is before me pursuant to a request for hearing dated May 13, 2007, by
Petitioner.

By letter dated April 30, 2007, the I.G. notified Petitioner that she was being excluded
from participating in the Medicare, Medicaid, and all federal health care programs as
defined in section 1128B(f) of the Act. 1G. Exhibit (Ex.) 1. The I.G. further informed
Petitioner that the exclusion was based on section 1128(b)(4) of the Act, in view of the
revocation, suspension, loss, or surrender of her license to practice medicine or provide
health care as a practical nurse in the State of Florida, for reasons bearing on her
professional competence, professional performance, or financial integrity. The exclusion,
the I.G. informed Petitioner, would be in effect until she regained her license as a
practical nurse in the State of Florida and was reinstated by the I.G.
2

The LG. is represented in this case by the Office of Counsel to the Inspector General.

Petitioner of her right to retain counsel, and s!
nasmuch as | concluded that this matter cou
and documentary evidence, I issued an Order

Petitioner appears pro se. At a telephone conference held on July 30, 2007, I informed

he indicated that she understood that right.
d be decided based on written arguments
on August 21, 2007, establishing a briefing

schedule. Pursuant to that order, on August 31, 2007, the I.G. submitted a memorandum

of law accompanied by two proposed exhibits, I.G. Exs. 1-2. In the absence of objection,
admit into evidence I.G. Exs. 1-2. Petitioner prematurely submitted her brief on August
24, 2007, accompanied by eight exhibits, P. Exs. 1-8. In the absence of objection, I admit

t is my decision to sustain the determination
Matheny, from participating in the Medicare,
programs, for a period coterminous with the
provide health care in the State of Florida. I

into evidence P. Exs. 1-8. The 1.G. filed a reply brief on October 16, 2007.

of the I.G. to exclude Petitioner, Karon Fay
Medicaid, and all other federal health care
oss of her license to practice medicine or
ase my decision on the documentary

evidence, the applicable law and regulations, and the arguments of the parties. It is my
finding that Petitioner’s license was suspended by the State of Florida, Board of Nursing,
for reasons bearing on her professional competence, professional performance, or
financial integrity. Additionally, I find that when an exclusion imposed by the IG. runs
concurrent with the remedy imposed by the state licensing authority, such exclusion shall
not be less than the period during which the individual’s license is suspended or revoked.

II. Issues

1. Whether the I.G. had a basis upon which to exclude Petitioner from participating in the
Medicare, Medicaid, and all other federal health care programs.

2. Whether the length of the exclusion imposed and directed against Petitioner by the I.G.
is unreasonable.

Ill. Applicable Law and Regulations

Under section 1128(b) of the Act, the Secretary of Health and Human Services
(Secretary) may exclude individuals from receiving payment for services that would
otherwise be reimbursable under Medicare, Medicaid, or other federal health care
programs.

The Act defines “[f]ederal health care program,” as “(1) any plan or program that
provides health benefits, whether directly, through insurance, or otherwise, which is
funded directly, in whole or in part, by the United States Government . . .; or (2) any State
health care program, as defined in section 1128(h).” Act, section 1128B(f).

3

Section 1128(b)(4) of the Act authorizes the Secretary to exclude an individual whose
license has been lost, suspended, revoked, or surrendered while a formal disciplinary
proceeding is pending before a state licensing authority, and the proceeding concerns the
individual’s professional competence, professional performance, or financial integrity.
According to section 1128(c)(3)(E) of the Act, the minimum term of exclusion of an
individual who is excluded pursuant to section 1128(b)(4) must be coterminous with the
term of loss, suspension, or surrender of that individual’s license to provide health care.

The regulations promulgated at 42 C.F.R. §§ 1001.501 and 1001.1901(b) mirror the
statutory provisions set forth in the Act.

IV. Findings of Fact and Conclusions of Law

1. Petitioner was licensed to provide health care within the meaning of section
1128(b)(4) of the Act as a Practical Nurse in the State of Florida (LPN). I.G. Ex. 2, at 5;
1G. Ex. 1.

2. On or about January 20, 2005, while employed as an LPN at Marianna Dialysis,
located in Marianna, Florida, Petitioner submitted to a “for cause” Petitioner employer-
ordered urine drug screen. I.G. Ex. 2, at 6.

3. On or about February 2, 2005, Petitioner was referred to the Intervention Project for
Nurses (IPN), after the urine drug screen returned positive for amphetamines. I.G. Ex. 2,
at 6.

4. IPN is the impaired nurses program for the Florida Board of Nursing (Board), pursuant
to Section 456.076, Florida Statutes. It is an independent program which monitors the
evaluation, care and treatment of impaired nurses, and oversees random drug screening.
1G. Ex. 2, at 6.

5. Amphetamines are Schedule II controlled substances under Section 893.03, Florida
Statutes. Schedule II substances have a high potential for abuse, which may lead to

severe psychological and physical dependence. IG. Ex. 2, at 6.

6. Petitioner did not have a lawful prescription or legitimate reason for possession of
amphetamines. I.G. Ex. 2, at 7.

7. Petitioner engaged in a two-year IPN monitoring contract. I.G. Ex. 2, at 7.
4
8. On or about December 2, 2005, Petitioner was terminated from IPN due to non-
compliance with the requirements of her IPN Advocacy Contract. I.G. Ex. 2, at 7.

9. In June 2006, the Florida Department of Health (Department) filed an administrative
complaint, seeking disciplinary action against Petitioner’s license on the basis that she
tested positive for amphetamines in January 2005, a substance for which she did not have
a lawful prescription, and was terminated from the IPN for non-compliance with program
requirements. I.G. Ex. 2, at 7-9.

0. The Department determined that Petitioner violated State law and failed to meet
minimal standards of acceptable and prevailing nursing practice. I.G. Ex. 2, at 8, 9.

1. In October 2006, the Board conducted a hearing on the matter of the Department’s
administrative complaint against Petitioner. I.G. Ex. 2, at 1.

2. Petitioner did not respond to the administrative complaint, did not contest the factual
allegations in the complaint, and did not attend the hearing. I.G. Ex. 2, at 1, 2.

3. The Board adopted the findings of the administrative complaint and, based upon
those findings, suspended Petitioner’s license until such time as she entered into the IPN
and complied with any and all terms of that program. I.G. Ex. 2, at 3.

4. The Board directed that Petitioner’s reinstatement as an LPN be contingent upon her
appearance before the Board to demonstrate her ability to engage in the safe practice of

nursing, which would include two years of documented continuous sobriety. I.G. Ex. 2,
at 3.

5. The Board ordered that, should Petitioner enter into the IPN, and comply with any
and all terms imposed by the IPN, the suspension of her license would be stayed as long
as she participated in the rehabilitation program. I.G. Ex. 2, at 3.

6. The Board ordered that failure to comply with all conditions of Petitioner’s IPN
Advocacy Contract would constitute a violation of the Order, resulting in the immediate
lifting of the stay of suspension. I.G. Ex. 2, at 3.

7. As of the date of the Board’s order, October 30, 2006, Petitioner had failed to comply
with IPN requirements and had been terminated from the program. I.G. Ex. 2, at 9.

8. Effective October 31, 2006, the Board suspended Petitioner’s Florida nursing license.
.G. Ex. 2, at 3, 4.

19. Petitioner possessed a license to provide health care within the meaning of section
28(b)(4) of the Act. IG. Ex. 1.

20. Petitioner’s nursing license was suspended by the state licensing authority for the
State of Florida.

21. The Board determined that Petitioner lacked the professional competence to meet the
minimal standards of acceptable and prevailing nursing practice.

22. The Board suspended Petitioner’s nursing license for reasons bearing on her
professional competence and/or professional performance within the meaning of section
28(b)(4) of the Act.

23. Under section 1128(b)(4) of the Act, the I.G. had a legal basis to exclude Petitioner
from participation in federal health care programs, based on the suspension of her license
to practice nursing in the State of Florida.

24. Under section 1128(c)(3)(E) of the Act, the period of exclusion is presumptively
reasonable because it is coterminous with the length of the suspension.

25. Petitioner’s argument that the investigative file the attorney for the Department
offered into evidence, and that the Board found as uncontested facts was not true, lacks
merit inasmuch as it constitutes an impermissible collateral attack on the state
proceedings that resulted in her suspension. 42 C.F.R. § 1001.2007(d).

V. Conclusion

It is my decision that the IG. was authorized to exclude Petitioner pursuant to

section 1128(b) (4) of the Act. Additionally, I conclude that the indefinite period of
exclusion imposed by the I.G. is the minimum period mandated by section 1128(c)(3)(E)
of the Act.

/s/
José A. Anglada
Administrative Law Judge

